Electronically Filed
                                                        Supreme Court
                                                        SCWC-10-0000206
                                                        23-APR-2014
                                                        08:49 AM



                          SCWC-10-0000206


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



     FREEDUS W. WILTON, II, Petitioner/Petitioner-Appellant,


                                vs.


        STATE OF HAWAI'I, Respondent/Respondent-Appellee.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

   (CAAP-10-0000206; S.P.P. NO. 01-1-0006(1); CR. NO. 97-0050)


        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,

  and Circuit Judge Crandall, in place of Pollack, J., recused)


          Petitioner/Petitioner-Appellant Freedus W. Wilton, II’s

application for writ of certiorari filed on March 17, 2014, is

hereby rejected.

          DATED:   Honolulu, Hawai'i, April 23, 2014.

Keith S. Shigetomi
for petitioner
                /s/ Mark E. Recktenwald


Peter A. Hanano                /s/ Paula A. Nakayama

for respondent

                               /s/ Sabrina S. McKenna


                               /s/ Michael D. Wilson


                               /s/ Virginia L. Crandall